DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the communication interface in claim 17, 19-20, 24, 29-30, 32, 34, 40 and 42-44.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Cooke U.S. Patent Application 20160063144.
Regarding claim 1, Hotta discloses a method to visualize predicted crowd behavior for surveillance, the method comprising: 
receiving crowd characteristics and area characteristics for a first crowd in a first area and a second crowd in a second area based on a monitoring of the first and second crowds (paragraph [0036]: The video image input means 1 captures video images of an area to be monitored such as a railway station, an airport, a public square, or a hall (area characteristics), with a camera from above or nearby; paragraph [0037]: The optical-flow calculating means 2 is 
deriving crowd behavior information for the first crowd in the first area and the second crowd in the second area based on the received crowd characteristics (paragraph [0037]: The optical-flow calculating means 2 is a means for calculating optical flows from the input images. The optical flow is a vector representing the direction and amount of the movement of an object. The optical flow is calculated as the movement between two images captured at different times; paragraph [0099]: FIG. 8 is a view showing an example in which a result obtained by counting by the optical-flow attribute counting means 4 is overlaid on an input image. In FIG. 8, in circles 85, 86, 87, 88, there are shown direction distributions of optical flows generated in respective judgment blocks 81, 82, 83, 84); 
identifying the first area and the second area as being associated with similar crowd behavior information (paragraph [0041]: The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")… which block each person belongs to is determined based on the location of the person's feet; paragraph [0037]: The optical flow is a vector representing the direction and amount of the movement of an object; both crowds in first area and the second area are moving); 
correlating one or more differences in the crowd behavior information associated with the first area and the second area with area characteristics of the first area and the second area (paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as 
providing, for presentation, one or more of the crowd behavior information and the area characteristics for the first area and the second area (paragraph [0099]: FIG. 8 is a view showing an example in which a result obtained by counting by the optical-flow attribute counting means 4 is overlaid on an input image. In FIG. 8, in circles 85, 86, 87, 88, there are shown direction distributions of optical flows generated in respective judgment blocks 81, 82, 83, 84).
Hotta discloses all the features with respect to claim 1 as outlined above. However, Hotta fails to disclose differences in the crowd behavior information explicitly. 
Cooke discloses differences in the crowd behavior information (paragraph [0123]: The difference between the predicted data (step 331) and the observed data (step 330) is then modeled at step 529 to yield an equation capturing the repulsive effect of the control force at step 530; Cooke’s teaching of difference between the predicted and the observed data can be combined with Hotta’s reference, to determine difference in the crowd behavior for different areas).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 8, Hotta as modified by Cooke discloses the method of claim 1, further comprising: 
receiving a history of crowd characteristics based on past monitoring of the first crowd in the first area and the second crowd in the second area (Cooke’s paragraph [0011]: capture human behavioral data (history of crowd characteristics) for input and analysis in computer modeling and simulation; Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image 
deriving additional crowd behavior information for each of the first area and the second area based on the received history of crowd characteristics (Cooke’s paragraph [0009]: creating modeling and simulation operational planning tools of human crowd behavior, in order to provide commanders with the capability to forecast crowd response to military or other control force tactics, techniques, and procedures). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 10, Hotta as modified by Cooke discloses the method of claim 1, wherein the crowd characteristics include one or more of a number of people that enter and exit each of the plurality of areas in a particular time period, a predominant direction of people's movement in the particular time period, a speed of people's movement in the particular time period, a flow ratio of people in the particular time period, or a type of people in the particular time period (Cooke’s paragraph [0099]: in FIG. 3, gathering data on crowds includes recording each person's location and locomotion… keep the crowd away from certain areas or personnel 222, or to induce the crowd to disperse or go away. Therefore, the critical crowd behavior that is recorded according to step 305 are x, y, z coordinate (or another coordinate system, such as polar) location throughout the testbed or grid 200; Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")... which block each person belongs to is determined based on the location of the person's feet). 


Regarding claim 11, Hotta as modified by Cooke discloses the method of claim 1, further comprising: 
deriving the crowd behavior information for the first crowd in the first area and the second crowd in the second area further based on external information, wherein the external information includes one or more of a type of event associated with the surveillance, a timing of the event, related actions to the event, or a promotion associated with the event (Cooke’s paragraph [0099]: in FIG. 3, gathering data on crowds includes recording each person's location and locomotion… keep the crowd away from certain areas or personnel 222, or to induce the crowd to disperse or go away. Therefore, the critical crowd behavior that is recorded according to step 305 are x, y, z coordinate (or another coordinate system, such as polar) location throughout the testbed or grid 200; Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")... which block each person belongs to is determined based on the location of the person's feet). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 12, Hotta as modified by Cooke discloses the method of claim 1, wherein the area characteristics include one or more of an area size, an area shape, a structural feature of an area, a decorative item within an area, a functional item within an area, another 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Cooke U.S. Patent Application 20160063144, and further in view of Bulzacki U.S. Patent Application 20160328604.
Regarding claim 3, Hotta as modified by Cooke discloses receiving crowd characteristics for the second area determined from a monitoring of the second area; evaluating the crowd behavior information for the second area based on the area characteristics of the second area; and predicting a crowd behavior for the first area based on the evaluated crowd behavior information for the second area (Hotta's paragraph [0037]: The optical-flow calculating means 2 is a means for calculating optical flows from the input images. The optical flow is a vector representing the direction and amount of the movement of an object. The optical flow is calculated as the movement between two images captured at different times; paragraph [0011]: the normality-evaluating-index calculating means determines top two directions of optical flows from the distribution provided according to the direction; Cooke’s paragraph [0017]: the user specifies characteristics of the crowd versus control force scenario in question which are translated into numerical values to be inputted into the models for predictive calculations; paragraph [0068]: The model input parsing module 110 parses the processed data from the 
Bulzacki discloses normalizing the behavior information (paragraph [0162]: movements of the subject in FIG. 7 with normalized vectors).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta and Cooke’s to normalize vector as taught by Bulzacki, to monitor activities through data.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Cooke U.S. Patent Application 20160063144, and further in view of Kurisu U.S. Patent Application 20170192630.
Regarding claim 5, Hotta as modified by Cooke discloses visualizing the predicted crowd behavior for the first area by displaying the predicted crowd behavior for the first area and the received crowd characteristics for the first area (Cooke’s paragraph [0123]: The difference between the predicted data (step 331) and the observed data (step 330) is then modeled at step 529 to yield an equation capturing the repulsive effect of the control force at step 530; paragraph [0085]: With reference to step 340 of FIG. 2B, the display module 130 is a function that displays the time plots of the simulated and observed data, allowing for a side by side view of movement patterns). However, Hotta as modified by Cooke fails to disclose employing one or more of textual, graphical, coloring, highlighting, shading, or animation schemes to emphasize a difference.
Kurisu discloses employing one or more of textual, graphical, coloring, highlighting, shading, or animation schemes to emphasize a difference (paragraph [0008]: if an item corresponding to the predicted image does not satisfy the condition, cause the plurality of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta and Cooke’s to display predicted image as taught by Kurisu, to display an image so as to be distinguishable from the other images.

Regarding claim 6, Hotta as modified by Cooke and Kurisu discloses the method of claim 3, further comprising: 
visualizing the predicted crowd behavior for the first area; providing the visualization of the predicted crowd behavior for the first area to a display device to be displayed on a video signal of the first area captured by a monitor system (Cooke’s paragraph [0085]: With reference to step 340 of FIG. 2B, the display module 130 is a function that displays the time plots of the simulated and observed data, allowing for a side by side view of movement patterns; Kurisu’s paragraph [0008]: if an item corresponding to the predicted image does not satisfy the condition, cause the plurality of images to behave in a different manner such that an image that is different from the predicted image is displayed at the particular position).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta and Cooke’s to display predicted image as taught by Kurisu, to display an image so as to be distinguishable from the other images.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Cooke U.S. Patent Application 20160063144, and further in view of Hua U.S. Patent Application 20090222388.
Regarding claim 15, Hotta as modified by Cooke discloses all the features with respect to claim 1 as outlined above. However, Hotta as modified by Cooke fails to disclose receiving one or more audio signals and one or more image signals captured by a monitor system for the 
Hua discloses receiving one or more audio signals and one or more image signals captured by a monitor system for the first area and the second area; and extracting the crowd characteristics for each of the first area and the second area from the one or more audio signals and the one or more image signals (paragraph [0042]: The system can include a video interface 170, a auxiliary data interface 160, and an audio interface 180. The system can perform crowd behavior and mood detection with only video data 172 but can also utilize sensor and external data 162, and audio data 182, or any combination thereof in the detection, characterization, prediction or modeling of crowd behavior; paragraph [0010]: The audio data corresponds to the environment from which the video data was taken. The audio data is processed to detect audio characteristics. These audio characteristics are used in the identification of a crowd behavior).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta and Cooke’s to analyze video and audio signal as taught by Hua, to support security monitoring and crowd management.

Claim 17, 29-30, 32, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Bulzacki U.S. Patent Application 20160328604, and further in view of Cooke U.S. Patent Application 20160063144.
Regarding claim 17, Hotta discloses a system configured to visualize predicted crowd behavior for surveillance, the system comprising:
a processor is configured to perform or control performance of:
receive crowd characteristics and area characteristics for a first crowd in a first area and a second crowd in a second area based on the first crowd and the second crowd being monitored, respectively, in the first area and the second area by the monitor system (paragraph [0036]: The video image input means 1 captures video images of an area to be monitored such 
derive crowd behavior information for the first crowd in the first area and the second crowd in the second area based on the received crowd characteristics (paragraph [0037]: The optical-flow calculating means 2 is a means for calculating optical flows from the input images. The optical flow is a vector representing the direction and amount of the movement of an object. The optical flow is calculated as the movement between two images captured at different times; paragraph [0099]: FIG. 8 is a view showing an example in which a result obtained by counting by the optical-flow attribute counting means 4 is overlaid on an input image. In FIG. 8, in circles 85, 86, 87, 88, there are shown direction distributions of optical flows generated in respective judgment blocks 81, 82, 83, 84); 
identify the first area and the second area as being associated with similar crowd behavior information (paragraph [0041]: The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")… which block each person belongs to is determined based on the location of the person's feet; paragraph [0037]: The optical flow is a vector representing the direction and amount of the movement of an object; both crowds in first area and the second area are moving); 
correlate one or more differences in the crowd behavior information associated with the first area and the second area with area characteristics of the first area and the second area (paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an 
provide, for presentation, the crowd behavior information associated with the first area and the second area (paragraph [0099]: FIG. 8 is a view showing an example in which a result obtained by counting by the optical-flow attribute counting means 4 is overlaid on an input image. In FIG. 8, in circles 85, 86, 87, 88, there are shown direction distributions of optical flows generated in respective judgment blocks 81, 82, 83, 84).
Hotta discloses all the features with respect to claim 17 as outlined above. However, Hotta fails to disclose a server system, a communication interface configured to facilitate communication between a monitor system and the server; a processor coupled to the communication interface, differences in the crowd behavior information, normalize the behavior information. 
Bulzacki discloses a server system (Server 200), a communication interface; this element is interpreted under 35 U.S.C. 112(f) as the circuitry and the software (network 99) configured to facilitate communication between a monitor system (remote client device 100) and the server (Server 200); a processor (processor 11) coupled to the communication interface,
normalize the behavior information (paragraph [0162]: movements of the subject in FIG. 7 with normalized vectors).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to normalize vector as taught by Bulzacki, to monitor activities through data.
Hotta as modified by Bulzacki discloses all the features with respect to claim 17 as outlined above. However, Hotta as modified by Bulzacki fails to disclose differences in the crowd behavior information explicitly. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta and Bulzacki’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 29, Hotta as modified by Bulzacki and Cooke discloses the server of claim 17, wherein the crowd characteristics include one or more of a number of people that enter and exit each of the plurality of areas in a particular time period, a predominant direction of people's movement in the particular time period, a speed of people's movement in the particular time period, a flow ratio of people in the particular time period, or a type of people in the particular time period; and the area characteristics include one or more of an area size, an area shape, a structural feature of an area, a decorative item within an area, a functional item within an area, another facility proximal to an area, or external traffic near an area (Cooke’s paragraph [0099]: in FIG. 3, gathering data on crowds includes recording each person's location and locomotion… keep the crowd away from certain areas or personnel 222, or to induce the crowd to disperse or go away. Therefore, the critical crowd behavior that is recorded according to step 305 are x, y, z coordinate (or another coordinate system, such as polar) location throughout the testbed or grid 200; Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to normalize vector as taught by Bulzacki, to monitor activities through data; and combine Hotta and Bulzacki’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 30, Hotta as modified by Bulzacki and Cooke discloses the server of claim 17, wherein the processor is further configured to perform or control performance of: derive the crowd behavior information for the first crowd in the first area and the second crowd in the second area further based on external information, wherein the external information includes one or more of a type of event associated with the surveillance, a timing of the event, related actions to the event, or a promotion associated with the event (Cooke’s paragraph [0099]: in FIG. 3, gathering data on crowds includes recording each person's location and locomotion… keep the crowd away from certain areas or personnel 222, or to induce the crowd to disperse or go away. Therefore, the critical crowd behavior that is recorded according to step 305 are x, y, z coordinate (or another coordinate system, such as polar) location throughout the testbed or grid 200; Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")... which block each person belongs to is determined based on the location of the person's feet).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to normalize vector as taught by Bulzacki, to monitor activities through data; and combine Hotta and Bulzacki’s to detect differences in the crowd behavior as 

Regarding claim 32, Hotta discloses a system configured to visualize predicted crowd behavior for surveillance, the system comprising:
a monitor system (MS monitoring system);
a display device (output means 7);
the monitor system is configured to monitor crowds in a plurality of areas, a processor configured to:
receive crowd characteristics and area characteristics for a first crowd in a first area and a second crowd in a second area based on the first crowd and the second crowd being monitored, respectively, in the first area and the second area by the monitor system (paragraph [0036]: The video image input means 1 captures video images of an area to be monitored such as a railway station, an airport, a public square, or a hall (area characteristics), with a camera from above or nearby; paragraph [0037]: The optical-flow calculating means 2 is a means for calculating optical flows from the input images. The optical flow is a vector representing the direction and amount of the movement (crowd characteristics) of an object. The optical flow is calculated as the movement between two images captured at different times; paragraph [0041]: The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")… which block each person belongs to is determined based on the location of the person's feet); 
derive crowd behavior information for the first crowd in the first area and the second crowd in the second area based on the received crowd characteristics (paragraph [0037]: The optical-flow calculating means 2 is a means for calculating optical flows from the input images. The optical flow is a vector representing the direction and amount of the movement of an object. The optical flow is calculated as the movement between two images captured at different times; 
identify the first area and the second area as being associated with similar crowd behavior information (paragraph [0041]: The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")… which block each person belongs to is determined based on the location of the person's feet; paragraph [0037]: The optical flow is a vector representing the direction and amount of the movement of an object; both crowds in first area and the second area are moving); 
correlate one or more differences in the crowd behavior information associated with the first area and the second area with area characteristics of the first area and the second area (paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")... which block each person belongs to is determined based on the location of the person's feet (moving direction is one or more differences)); 
evaluate the crowd behavior information associated with the first area and the second area based on the correlation to a crowd behavior for the first area (paragraph [0037]: The optical-flow calculating means 2 is a means for calculating optical flows from the input images. The optical flow is a vector representing the direction and amount of the movement of an object. The optical flow is calculated as the movement between two images captured at different times; paragraph [0011]: the normality-evaluating-index calculating means determines top two directions of optical flows from the distribution provided according to the direction);
provide, to the display device for presentation, the crowd behavior for the first area (paragraph [0099]: FIG. 8 is a view showing an example in which a result obtained by counting 
Hotta discloses all the features with respect to claim 32 as outlined above. However, Hotta fails to disclose a server, a communication interface configured to facilitate communication between a monitor system, the display device, and the server; the communication interface receives the crowd characteristics from the monitor system; differences in the crowd behavior information, normalize the behavior information, provide the predicted crowd behavior. 
Bulzacki discloses a server (Server 200), a communication interface; this element is interpreted under 35 U.S.C. 112(f) as the circuitry and the software (network 99) configured to facilitate communication between a monitor system (remote client device 100A-N), the display device (remote client device 100A-N), and the server (Server 200); the communication interface receives the crowd characteristics from the monitor system (paragraph [0093]: In a brief overview, crowdsourcing system server 200 receives from a plurality of remote client devices 100A-N gesture data 10 and/or frames 20 which the remote client devices 100A-N collected via their own detectors 105, such as the video cameras);
normalize the behavior information (paragraph [0162]: movements of the subject in FIG. 7 with normalized vectors).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to normalize vector as taught by Bulzacki, to monitor activities through data.
Hotta as modified by Bulzacki discloses all the features with respect to claim 32 as outlined above. However, Hotta as modified by Bulzacki fails to disclose differences in the crowd behavior information explicitly, provide the predicted crowd behavior. 

provide the predicted crowd behavior (paragraph [0123]: The difference between the predicted data (step 331) and the observed data (step 330) is then modeled at step 529 to yield an equation capturing the repulsive effect of the control force at step 530; paragraph [0085]: With reference to step 340 of FIG. 2B, the display module 130 is a function that displays the time plots of the simulated and observed data, allowing for a side by side view of movement patterns).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta and Bulzacki’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 40, Hotta as modified by Bulzacki and Cooke discloses the system of claim 32, wherein the display device is configured to: 
receive, from the server, the visualization of the predicted crowd behavior for the first area; receive, from the monitor system, a video signal of the first area captured by the monitor system; and overlay the visualization on the video signal of the first area for display (Cooke’s paragraph [0085]: With reference to step 340 of FIG. 2B, the display module 130 is a function that displays the time plots of the simulated and observed data, allowing for a side by side view of movement patterns; Kurisu’s paragraph [0008]: if an item corresponding to the predicted image does not satisfy the condition, cause the plurality of images to behave in a different 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to normalize vector as taught by Bulzacki, to monitor activities through data; and combine Hotta and Bulzacki’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Regarding claim 42, Hotta as modified by Bulzacki and Cooke discloses the system of claim 32, wherein the processor is further configured to perform or control performance of: 
receive, from a data store associated with the monitor system, a history of crowd characteristics based on past monitoring of crowds in the first area and the second area (Cooke’s paragraph [0011]: capture human behavioral data (history of crowd characteristics) for input and analysis in computer modeling and simulation; Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which judgment blocks are set in an image. In FIG. 3, the judgment blocks are set in the image of FIG. 2. The image area is divided into four areas which are judgment blocks 31, 32, 33, and 34 (hereinafter referred to also as "blocks")... which block each person belongs to is determined based on the location of the person's feet); and 
derive additional crowd behavior information for the first area and the second area based on the received history of crowd characteristics and external information (Cooke’s paragraph [0009]: creating modeling and simulation operational planning tools of human crowd behavior, in order to provide commanders with the capability to forecast crowd response to military or other control force tactics, techniques, and procedures); and 
identify the first area and the second area as being associated with similar crowd behavior information based on the crowd behavior information and the additional crowd behavior information (Hotta’s paragraph [0041]: FIG. 3 is a view showing an example in which 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta’s to normalize vector as taught by Bulzacki, to monitor activities through data; and combine Hotta and Bulzacki’s to detect differences in the crowd behavior as taught by Cooke, to create modeling and simulation tools of human crowd behavior to forecast crowd response.

Claim 43 recites the functions of the apparatus recited in claim 29 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 29 applies to the apparatus steps of claim 43.
Claim 44 recites the functions of the apparatus recited in claim 30 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 30 applies to the apparatus steps of claim 44.

Claim 19-20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Bulzacki U.S. Patent Application 20160328604, in view of Cooke U.S. Patent Application 20160063144, and further in view of Hua U.S. Patent Application 20090222388.
Regarding claim 19, Hotta as modified by Bulzacki and Cooke discloses all the features with respect to claim 17 as outlined above. However, Hotta as modified by Bulzacki and Cooke fails to disclose at least one image capture device located in the first area and the second area and configured to capture one or more video signals for the first area and the second area; and 
Hua discloses at least one image capture device located in the first area and the second area and configured to capture one or more video signals for the first area and the second area; and at least one microphone and at least one sensor located in the first area and the second area configured to capture one or more audio signals and one or more image signals, respectively (paragraph [0042]: The system can include a video interface 170, a auxiliary data interface 160, and an audio interface 180. The system can perform crowd behavior and mood detection with only video data 172 but can also utilize sensor and external data 162, and audio data 182, or any combination thereof in the detection, characterization, prediction or modeling of crowd behavior; paragraph [0010]: The audio data corresponds to the environment from which the video data was taken. The audio data is processed to detect audio characteristics. These audio characteristics are used in the identification of a crowd behavior).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta, Bulzacki and Cooke’s to analyze video and audio signal as taught by Hua, to support security monitoring and crowd management.

Regarding claim 20, Hotta as modified by Bulzacki and Cooke discloses the server of claim 19, wherein the processor is further configured to perform or control performance of: 
extract the crowd characteristics for the first area and the second area from one or more of the one or more video signals, the one or more audio signals, and the one or more image signals (paragraph [0042]: The system can include a video interface 170, a auxiliary data interface 160, and an audio interface 180. The system can perform crowd behavior and mood detection with only video data 172 but can also utilize sensor and external data 162, and audio data 182, or any combination thereof in the detection, characterization, prediction or modeling of crowd behavior; paragraph [0010]: The audio data corresponds to the environment from which 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta, Bulzacki and Cooke’s to analyze video and audio signal as taught by Hua, to support security monitoring and crowd management.

Claim 34 recites the functions of the apparatus recited in claim 20 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the apparatus steps of claim 34.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta U.S. Patent Application 20130113934 in view of Bulzacki U.S. Patent Application 20160328604, in view of Cooke U.S. Patent Application 20160063144, and further in view of Kurisu U.S. Patent Application 20170192630.
Regarding claim 24, Hotta as modified by Bulzacki and Cooke discloses visualizing the crowd behavior for the first area by displaying the crowd behavior for the first area and the received crowd characteristics for the first area (Cooke’s paragraph [0123]: The difference between the predicted data (step 331) and the observed data (step 330) is then modeled at step 529 to yield an equation capturing the repulsive effect of the control force at step 530; paragraph [0085]: With reference to step 340 of FIG. 2B, the display module 130 is a function that displays the time plots of the simulated and observed data, allowing for a side by side view of movement patterns). However, Hotta as modified by Bulzacki and Cooke fails to disclose one or more of textual, graphical, coloring, highlighting, shading, or animation schemes are employed in the visualization to emphasize a difference.
Kurisu discloses one or more of textual, graphical, coloring, highlighting, shading, or animation schemes are employed in the visualization to emphasize a difference (paragraph 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hotta, Bulzacki and Cooke’s to display predicted image as taught by Kurisu, to display an image so as to be distinguishable from the other images.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616